DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  Applicant argues Gabbay does not disclose an implant capable of transfemoral delivery.  Examiner respectfully disagrees.  Paragraph [0042] of Gabbay describes the device can “be manipulated a reduced cross-sectional dimension…to permit expansion to an expanded cross-sectional dimension at the implantation site.”  And also describes “Such an approach can be utilized, for example, where it is desirable to implant the device in a minimally invasive manner.”  These descriptions of percutaneous delivery of the device clearly indicate the device is capable of transfemoral delivery.
Applicant also argues Gabbay does not disclose both a body and an anchor, wherein the anchor extends from the body.  Examiner respectfully disagrees.  Gabbay discloses in Figure 27, a body (1004) with a posterior section (shown on the right side of the device in Figure 27 and including the groove), an anterior section (shown on the left side of the device extending between 1004 and 1006 in Figure 27) and an anchor 
Applicant also argues Gabbay does not disclose an insert integrated with the wire framework.  Examiner respectfully disagrees.  Gabbay discloses an insert in Paragraph [0053].  Applicant does not give any special definition as to what is meant by “insert” and the prior art disclosure currently reads on the claim language.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17, 21 and 22 of U.S. Patent No. 10,945,842. Although the claims at issue are not identical, they are not patentably distinct from each other because each requires a repair device comprising a body with posterior and anterior sections, an annular groove on the posterior section, an anchor to engage tissue and a collapsible body and anchor.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each requires a repair device comprising a body with posterior and anterior sections, an annular groove on the posterior section, an anchor to engage tissue and a collapsible body and anchor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabbay (US Patent Publication 2003/0199975).
As to claim 1, Gabbay discloses in Figures 25-28 a device for repairing a mitral valve (Paragraph [0046]) comprising a body (1004) with posterior and anterior sections (shown as the right and left sides of 1018 in Figure 27) and the posterior section having an annular groove (1018) (Paragraph [0135]), an anchor (section shown at 1006 and 1022 in Figure 27) extending anteriorly from the body, the device configured to receive tissue of a posterior portion of a native mitral valve and anchor the body against the posterior portion of the native mitral valve (Paragraph [0136]).
As to claim 2, Gabbay discloses upper and lower anchor sections (spikes 1022 form upper and lower sections).
As to claims 3 and 4, Gabbay discloses barbs (1022) configured to fixate the device to tissue (Paragraph [0136]).
As to claims 5 and 12, Gabbay discloses the device is capable of allowing movement of an anterior leaflet of the native mitral valve (Paragraph [0127]).
As to claim 6, Gabbay discloses the anchor stabilizes the body (Paragraph [0136]).
As to claim 7, Gabbay discloses the groove is capable of a receiving tissue of a posterior rim of the native mitral valve (Figure 27).
As to claims 8 and 9, Gabbay discloses a wire framework of Nitinol (Paragraph [0135]).
As to claims 10 and 11, Gabbay discloses a cover or insert on the framework (Paragraph [0053]).
As to claim 13, Gabbay discloses a tissue growth promoter on at least a portion of the device (Paragraph [0053]).
As to claim 14, Gabbay discloses an expandable porous polymer (Paragraph [0055]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774